Case:17-17630-MER Doc#:216 Filed:04/09/20              Entered:04/09/20 12:53:26 Page1 of 1

                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF COLORADO
                       The Honorable Michael E. Romero

     In re:
                                                     Case No. 17-17630 MER
     MATTHEW CURTIS WITT,

                Debtor.                              Chapter 7



                                          ORDER

       Noel West Lane III (“Lane”) requests the Court take judicial notice of
 three categories of documents pursuant to Federal Rule of Evidence 201,
 made applicable herein by Federal Rule of Bankruptcy Procedure 9017.1

       Regardless whether Lane is an interested party to this bankruptcy
 case, there is no pending adversary proceeding or contested matter before
 the Court in which Lane requests or objects to any form of substantive relief.
 The Motion for Judicial Notice does not contain any prayer for relief from this
 Court flowing from the proposed evidentiary ruling. No purpose is served by
 this Court issuing substantive evidentiary rulings in the absence of a
 contested matter which requires the Court to hold an evidentiary hearing.

          For the foregoing reasons the Motion for Judicial Notice is DENIED.

     Dated April 9, 2020                           BY THE COURT:


                                                   _________________________
                                                   Michael E. Romero, Chief Judge
                                                   United States Bankruptcy Court




 1
     ECF No. 215 (“Motion for Judicial Notice”).
